Filed 10/6/22 P. v. Dahl CA2/1
   NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
not certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion
has not been certified for publication or ordered published for purposes of rule 8.1115.


IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                         SECOND APPELLATE DISTRICT

                                        DIVISION ONE


 THE PEOPLE,                                                      B316338
                                                                  (Los Angeles County
           Plaintiff and Respondent,                              Super. Ct. No. KA000356)
           v.

 SCOTT DAHL et al.,

           Defendants and Appellants.


      APPEALS from orders of the Superior Court of Los Angeles
County, Rubiya Nur, Judge. Reversed.
      Higbee & Associates and Paul William Hecht for
Defendants and Appellants.
      Rob Bonta, Attorney General, Lance E. Winters, Chief
Assistant Attorney General, Susan Sullivan Pithey, Assistant
Attorney General, Scott A. Taryle and Viet H. Nguyen, Deputy
Attorneys General, for Plaintiff and Respondent.

                                   _____________________
       Defendants and appellants Scott and Kimberle Dahl
challenge the trial court’s denial of their petitions under Penal
Code1 section 17, subdivision (b), to have their 1990 convictions
for presenting a false or fraudulent insurance claim (former Ins.
Code, § 556, subd. (a)) reduced to misdemeanors. The People
contend that the Dahls were ineligible for this relief, but we
disagree. Contrary to the People’s assertion, at the time the
Dahls committed the offense, insurance fraud was a “wobbler”
offense subject to reduction under section 17, subdivision (b). We
agree with the Dahls that the trial court erred by determining
that it lacked jurisdiction to grant Kimberle Dahl’s petition, and
that the prior rejection of a similar petition by Scott Dahl barred
the court from granting his new petition. We therefore reverse
the denials of both petitions.
            FACTS AND PROCEEDINGS BELOW
       In January 1990, the Dahls each pleaded guilty to one
felony count of presenting a false or fraudulent insurance claim,
in violation of former Insurance Code section 556, subdivision
(a).2 The trial court sentenced the Dahls to three years of

      1Unless otherwise specified, subsequent statutory
references are to the Penal Code.
      2 On January 1, 1990, Senate Bill No. 1103 (Stats. 1989,
ch. 1119) became effective, repealing Insurance Code section 556
and enacting a new insurance fraud statute, Insurance Code
section 1871.1. The 1990 minute orders describing the Dahls
plea agreement list the conviction under its former designation.
The current version of the insurance fraud statute is codified at
Penal Code section 550. (See Assem. Bill No. 3067 (Stats. 1992,
ch. 675, § 4 [repealing Ins. Code., § 1871.1] & § 8 [enacting Pen.
Code, § 550]).)




                                 2
probation, including 180 days to be served in county jail or in a
work release program. The court also ordered the Dahls to pay
$5,000 each in restitution.
       In 2018, the Dahls filed petitions to have their convictions
expunged under section 1203.4. This statute allows for
defendants who have successfully completed probation to
withdraw their guilty pleas and have their cases dismissed, at
the discretion of the trial court. Both Dahls applied for this relief
using a standard form issued by the Judicial Council. In addition
to allowing petitioners to request dismissals under section
1203.4, the form also contained a section regarding the reduction
of eligible felony convictions to misdemeanors pursuant to section
17, subdivision (b), but the Dahls did not check a box or make any
other indication that they requested this relief. At a hearing, the
trial court stated, “The motion is granted. . . . I’m going to grant
the [section] 1203.4 expungement.” During the hearing, neither
the court nor the attorneys mentioned reducing the convictions to
misdemeanors under section 17, subdivision (b). The court filed
orders granting the petitions for dismissal under section 1203.4,
but denying the petitions to reduce the convictions to
misdemeanors under section 17, subdivision (b). The court did
not explain its decision.
       In 2021, the Dahls filed new petitions requesting that the
court reduce their convictions from felonies to misdemeanors
under section 17, subdivision (b). This request was not moot:
Although the convictions had already been expunged under
section 1203.4, the Dahls remained subject to restrictions on
holding public office or owning firearms, and were required to
disclose the existence of the conviction in response to certain
inquiries. (See § 1203.4, subds. (a)(1)-(a)(3).) Scott Dahl filed an




                                 3
affidavit stating that he requested the reduction to a
misdemeanor to “allow me to pass background checks, and take
advantage of future business opportunities.” In her affidavit,
Kimberle Dahl stated, “I would like to gain my gun rights back in
order to defend my family if needed and also for recreational
activities including target shooting.”
       The trial court denied Scott Dahl’s petition on the ground
that the court previously denied his 2018 petition, and “has not
done [so] without prejudice.” Because “that was the final ruling
by” the judge who considered the motion in 2018, the court
decided to “keep [it] undisturbed.” At a separate hearing, the
court denied Kimberle Dahl’s petition on the ground that the
matter had been dismissed when the court granted the motion
under section 1203.4 in 2018, and as a result, the court no longer
had jurisdiction.
       Both Dahls filed timely appeals.
                         DISCUSSION
       The Dahls contend that the trial court erred in denying
their petitions. Kimberle argues that the court retained
jurisdiction to rule on her petition, and Scott argues that the
previous denial of his petition should not prejudice his new
petition because he did not intend to apply in 2018 to reduce his
conviction to a misdemeanor, and had no opportunity to argue for
a reduction. The People contend that the Dahls’ arguments are
moot because their convictions for insurance fraud are not
eligible for reduction to a misdemeanor under section 17,
subdivision (b). We agree with the Dahls and reverse the denial
of their petitions.




                                4
A.    The Dahls Were Convicted of a Wobbler Offense
      Subject to Reduction under Section 17, Subdivision
      (b)
       At the time of the Dahls’ sentencing,3 section 17, former
subdivision (a) separated crimes into categories as follows: “A
felony is a crime that is punishable with death or by
imprisonment in the state prison. Every other crime or public
offense is a misdemeanor except those offenses that are classified
as infractions.” (Ibid.) Not all offenses fall neatly into one of
these categories, however. In particular, certain offenses,
colloquially referred to as “wobblers,” can be classified as either
misdemeanors or felonies, because they can be punished either
with jail or prison. (See People v. Corpuz (2006) 38 Cal.4th 994,
997; see also § 17, subd. (b).) A wobbler offense “is a
misdemeanor for all purposes” when one of certain requirements
is met. (§ 17, subd. (b).) In particular, an offense is deemed a
misdemeanor if “the court grants probation to a defendant
without imposition of sentence and at the time of granting
probation, or on application of the defendant or probation officer
thereafter, the court declares the offense to be a misdemeanor.”
(§ 17, subd. (b)(3).) If the court does not deem the offense a
misdemeanor at the time of imposing probation, a defendant may
petition the court to reduce his or her sentence under section 17,
subdivision (b)(3) at any time, even after the probation term has
ended. (People v. Wood (1998) 62 Cal.App.4th 1262, 1267, fn. 3.)

      3 Section 17 was amended as part of the 2011 Realignment
Legislation, which allowed courts to sentence defendants
convicted of certain felonies to county jails for terms of more than
one year. (See Assem. Bill No. 109 (Stats. 2011, ch. 15, § 228).)
The Dahls’ sentencing preceded realignment.




                                 5
       In 1986, when the Dahls committed insurance fraud,4 the
offense was “punishable by imprisonment in the state prison, for
two, three, or five years, or by fine not exceeding twenty-five
thousand dollars ($25,000), or by both.” (Former Ins. Code, § 556,
subd. (b).) The People argue that the statute was not a wobbler,
and not subject to reduction under section 17, subdivision (b)(3)
because the statute does not state that it is punishable by
imprisonment in the county jail in lieu of prison. Under section
18, subdivision (b), however, “[e]very offense which is prescribed
by any law of the state to be a felony punishable by imprisonment
or by a fine, but without an alternate sentence to the county jail
for a period not exceeding one year, may be punishable by
imprisonment in the county jail not exceeding one year or by a
fine, or by both.” The statute thus “allows the court to reduce
felonies to misdemeanors . . . when the felony is punishable in the
alternative by a prison term or fine.” (People v. Isaia (1989) 206
Cal.App.3d 1558, 1564.) The court in People v. Mauch (2008) 163
Cal.App.4th 669 described crimes punishable in this manner as
“ ‘stealth wobblers’ ” because the possibility of a jail sentence is
not immediately apparent. (Id. at p. 675.)




      4 The insurance fraud statute has subsequently been
amended, and is currently “punishable by imprisonment
pursuant to subdivision (h) of Section 1170 for two, three, or five
years, and by a fine not exceeding fifty thousand dollars
($50,000), or double the amount of the fraud, whichever is
greater.” (§ 550, subd. (c)(1), italics added.) This increased
punishment is irrelevant to this case, however, as it was not
instituted until 1994, several years after the Dahls were
sentenced. (See Senate Bill No. 1833 (Stats. 1994, ch. 1008, § 3).)




                                 6
       Because insurance fraud was punishable either with prison
or a jail term, it was a wobbler as defined by section 17,
subdivision (b). And because the court imposed probation on both
Dahls, the court had authority under section 17, subdivision
(b)(3) to declare the crime a misdemeanor at any time upon
application of the defendants.
B.     The Trial Court Had Jurisdiction to Grant the
       Motions
       We agree with Kimberle Dahl that the trial court erred by
denying her petition on the ground that it lacked jurisdiction.
Because this is purely a question of law, we review de novo.
(People v. Watkins (2022) 78 Cal.App.5th 903, 911.)
       As we have noted, “[a]n application by a defendant to have
the trial court declare a ‘wobbler’ a misdemeanor may be made at
any time, even after probation is terminated.” (People v. Wood,
supra, 62 Cal.App.4th at p. 1267, fn. 3.) We see no reason why
the grant of a dismissal under section 1203.4 would change this
rule. “Although the effect of expungement under section 1203.4
is to relieve the defendant of certain penalties and disabilities
resulting from the conviction, it does not ‘affect the fact that his
guilt has been finally determined according to law.’ ” (People v.
Wiedersperg (1975) 44 Cal.App.3d 550, 554.) Some of the
consequences of the prior conviction persist even after an
expungement under section 1203.4, and for this reason, the court
in Wiedersperg allowed a defendant to attack a judgment by
means of a petition for a writ of coram nobis even though the
conviction had already been expunged under section 1203.4. (See
ibid.) The Dahls, like the defendant in Wiedersperg, filed their
petitions to reduce their convictions to misdemeanors in the hope
of gaining relief from consequences of a felony conviction that




                                 7
lingered even after the dismissals under section 1203.4. By the
same logic, the court retained jurisdiction to decide the petitions.
C.    The Dahls Were Entitled to a Hearing on the Merits
      Despite the Denial of their 2018 Petitions
      The trial court denied Scott Dahl’s petition on the ground
that he had filed a similar petition only three years earlier, and
the court, with a different judge presiding, denied that motion
without giving leave to file a new petition. Although a court may
be justified in declining to consider successive petitions for the
same relief, it is not clear in this case that the Dahls intended to
apply for a reduction under section 17, subdivision (b) in their
original 2018 petitions, nor that they obtained a fair hearing on
that question at that time. In these circumstances, the court
must consider their new petitions on the merits.
      The source of the problem in this instance appears to be
Judicial Council form number CR-180, which the Dahls used
when they filed their petitions in 2018. The form is titled
“Petition for Dismissal” and it consisted of a series of numbered
statements, allowing a petitioner to check the appropriate boxes
and fill in the relevant blanks. Both Dahls submitted copies of
the form in which they listed the date of their conviction and the
relevant code section, and indicated that the offense was a felony.
They checked the box next to statement number 2, which was
labeled “Felony or misdemeanor with probation granted (Pen.
Code, § 1203.4).” They indicated that they had completed the
requirements of probation, and requested that relief be granted
in the interest of justice. They also checked a box underneath
statement number 8, indicating that they were requesting to




                                 8
have their guilty plea withdrawn under section 1203.4a.5 They
otherwise left the form blank, with none of the remaining boxes
checked.
      Only one of the eight numbered items on the form did not
include a box to check or a blank to fill in. This was item number
7, which stated, “Petitioner requests that the eligible felony
offenses listed above be reduced to misdemeanors under Penal
Code section 17[, subdivision] (b) and eligible misdemeanor
offenses be reduced to infractions under Penal Code section 17[,
subdivision] (d)(2).” With no box to check, there was no obvious
way to indicate on the form whether or not the Dahls intended to
seek a reduction in their convictions. In addition to submitting
the forms, both of the Dahls wrote letters in which they requested
dismissal of their convictions and explained how they had
engaged in productive and crime-free lives since their convictions.
At no point in the letters did the Dahls request that their
convictions be reduced to misdemeanors. At the hearing
regarding the motions, neither the court nor the parties
mentioned section 17, subdivision (b), and the prosecutor did not
oppose the Dahls’ petition.
      In light of this record, it is possible that the Dahls did not
intend to request that the court reduce their convictions to
misdemeanors. They might have believed that, so long as their
convictions were expunged under section 1203.4, there was no
need to seek to reduce them to misdemeanors. Because



      5 Section 1203.4a pertains to misdemeanor convictions.
Because the court had not reduced their convictions to
misdemeanors, the Dahls should have checked the box for section
1203.4, which applies to felony convictions.




                                 9
insurance fraud was a “stealth wobbler” offense at the time the
Dahls committed the offense, and is no longer a wobbler under
current law, both the parties and the trial court may have
believed that relief under section 17, subdivision (b) was
unavailable in any case.
       We recognize that trial courts have large caseloads and
must guard against successive filings by litigants dissatisfied
with previous rulings. But nothing in section 17, subdivision (b)
forbids successive petitions, and there is no evidence that the
Dahls are attempting to abuse the system by filing repetitive
applications. “[A] court in deciding whether res judicata is
applicable in any particular case ‘must balance the need to limit
litigation against the right of a fair adversary proceeding in
which a party may fully present his [or her] case.’ ” (People v.
Mitchell (2000) 81 Cal.App.4th 132, 146, disapproved on another
ground in People v. Barragan (2004) 32 Cal.4th 236, 259, fn. 9.)
In this case, the Dahls have not had a meaningful opportunity to
present their case for a reduction in their prior convictions, and
to reject their application on the basis of res judicata would be
excessively harsh.




                                10
                          DISPOSITION
     The trial court’s orders denying appellants’ petitions to
reduce their convictions to misdemeanors under section 17,
subdivision (b) are reversed.
      NOT TO BE PUBLISHED


                                           BENKE, J.*


We concur:



             ROTHSCHILD, P. J.



             CHANEY, J.




      * Retired  Associate Justice of the Court of Appeal, Fourth
Appellate District, assigned by the Chief Justice pursuant to
article VI, section 6 of the California Constitution.




                                11